

	

		II

		109th CONGRESS

		1st Session

		S. 2151

		IN THE SENATE OF THE UNITED STATES

		

			December 20, 2005

			Mr. Durbin (for himself

			 and Mr. Obama) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To authorize full funding of payments for eligible

		  federally connected children under title VIII of the Elementary and Secondary

		  Education Act of 1965 by fiscal year 2011. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Fair Share for Military Children

			 in Public Schools Act.

		2.Payments for

			 eligible federally connected children under title VIII of the Elementary and

			 Secondary Education Act of 1965Section 8014(b) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7714(b)) is amended to read as

			 follows:

			

				(b)Basic payments;

				payments for heavily impacted local educational agenciesFor the

				purpose of making payments under section 8003(b), there are authorized to be

				appropriated—

					(1)for fiscal year

				2007, such sums as may be necessary to pay to each local educational agency for

				such fiscal year 70.4 percent of the full amount computed for such agency for

				such fiscal year under paragraphs (1) and (2) of section 8003(b);

					(2)for fiscal year

				2008, such sums as may be necessary to pay to each local educational agency for

				such fiscal year 77.8 percent of the full amount computed for such agency for

				such fiscal year under paragraphs (1) and (2) of section 8003(b);

					(3)for fiscal year

				2009, such sums as may be necessary to pay to each local educational agency for

				such fiscal year 85.2 percent of the full amount computed for such agency for

				such fiscal year under paragraphs (1) and (2) of section 8003(b);

					(4)for fiscal year

				2010, such sums as may be necessary to pay to each local educational agency for

				such fiscal year 92.6 percent of the full amount computed for such agency for

				such fiscal year under paragraphs (1) and (2) of section 8003(b); and

					(5)for fiscal year

				2011, such sums as may be necessary to pay to each local educational agency for

				such fiscal year the full amount computed for such agency for such fiscal year

				under paragraphs (1) and (2) of section

				8003(b).

					.

				

		

